UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 3, 2016 bluebird bio, Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-35966 13-3680878 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 150 Second Street Cambridge, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (339) 499-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On August 3, 2016, bluebird bio, Inc. announced its financial results for the three months ended June 30, 2016. A copy of the press release is being furnished as Exhibit 99.1 to this Report on Form 8-K. The information in this Report on Form 8-K and Exhibit 99.1 attached hereto is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release issued by bluebird bio, Inc. on August 3, 2016, furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 3, 2016 bluebird bio, Inc. By: /s/ Jeffrey T. Walsh Jeffrey T. Walsh Chief Financial and Strategy Officer and Principal Financial Officer EXHIBIT INDEX Exhibit No. Description Press release issued by bluebird bio, Inc. on August 3, 2016, furnished herewith.
